DETAILED ACTION
This Office Action is in response to Applicant’s application 17/316,063 filed on May 10, 2021 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the gate structure of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Priority
Examiner notes claims 1, 8 and 13 recite inter alia ‘non-metal layer’ or ‘non-metal etch stop layer’.  Examiner notes that Applicant’s specification teaches that a dielectric material is a species of metal free etch stop layer, see [0015] of U.S. 2021/0280460.  Further these dielectric materials may be an oxide, nitride, carbide, oxynitride.  The scope of a non-metal includes any material that is not a metal.  Examiner understands a metal, is not an alloy or a compound but rather an element, i.e. a chemical element as distinguished from an alloy.  See definition of metal downloaded from URL < https://www.merriam-webster.com/dictionary/metal> on October 25, 2022.  Thus a non-metal would include a compound containing a metal because it is a compound, e.g. Al:Si because it is not a metal rather it is an alloy or compound.  Another example of a non-metal etch stop layer is TEOS or germanium oxide.  Alternatively, an organic polymer would be also be a species of a non-metal as would a metal oxide, e.g. aluminum oxide.  Yet the specification does not teach or even contemplate an organic polymer or an alloy as a suitable non-metal (metal free) etch stop layer.  Accordingly, it appears to Examiner that Applicant’s first disclosure and support of the claimed invention, is by way of the instant claims which are part of the specification filed May 10, 2021.  Consequently, Examiner concludes May 10, 2021 is the priority date for instant inventions for purposes of Examination.  A non-metal etch stop layer is different and greater in scope from a metal-free etch stop layer.  Applicant’s sole support for the pending claims are the as filed claims of May 10, 2021.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Regarding claim 1, a multi-layered etch stop layer, a first dielectric layer, a second dielectric layer, a non-metal layer;
Regarding claim 8, a multi-layered etch stop layer, a first dielectric layer, a second dielectric layer, a non-metal layer;
Regarding claim 16, a first dielectric etch stop layer, a second dielectric etch stop layer a non-metal etch stop layer.
Claim Objections
Claim 8 is objected to because of the following informalities:  The claim recites ‘.. layer disposes a substrate…’ at line 1.  Examiner suggests ‘disposes on a substrate’.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  The claim recites ‘zirconium (Zr). wherein’ at line 3 at ‘Zirconium (Zr).’ at lines 6.  It appears the first period is a typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 14 which recite inter alia “the first metallic component is selected from the group consisting of a metal oxide… the second metallic component is selected from a group consisting of a metal oxide…” Examiner notes that claim 1 upon which claim 5 depends recites ‘a first dielectric layer includes a first metallic component’ and ‘a second dielectric layer that includes a second metallic component that is different from the first metallic component’, a metallic component is a metal or alloy or compound containing a metal as understood by Examiner.  Yet claim 5 recites metal oxide, metal nitride, metal carbide and metal oxynitride.  It appears to Examiner that the claim 5 is directed to the type of dielectric laye,r not the identity of the metal component, e.g. Al, Hf, etc.  See PGPUB 2021/0280460 at [0016], enumerating metallic components for a metal based dielectric material.  The same analysis applies to claim 14.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 5 and 14 and referring to the discussion above, the specification does not discuss or disclose the first or second metallic component being a metal oxide, nitride, carbide or oxynitride.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claim 13 which indirectly depends upon claim 8 and recites ‘the first metallic component is formed of a different material than the second metallic component’, yet claim 8 recites ‘a second metallic component that is different than the first metallic component’.  Different means different, i.e. not the same.  If A is different from B, it must also be B is different from A.  Examiner is unable to discern a structure difference between the subject matter of claim 13 and 8.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-15 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 8 which recites ‘…a non-metal layer having a thickness that is at least 1.5 times a thickness of either the first dielectric layer or the second dielectric layer…’;  Examiner notes that a limitation which is open ended without an upper limit which lacks enablement, see Magsil Corp. v Hitachi, 687 F.3d 1377, 1381-83 (Fed. Cir. 2012) (holding that a claim recited an unbound range of “at least 10%” of change in resistance is not enabled).  Here the thickness is at least 1.5 of a thickness of a first or dielectric layer which would appear to include infinity and beyond.
Clams 9-14 depend directly or indirectly on claim 8 and are likewise defective.
Regarding claim 17 which recites ‘a non-metal etch stop layer that is at least 1.5 times a thickness of either the first dielectric layer or the second dielectric layer…’;  Examiner notes that a limitation which is open ended without an upper limit which lacks enablement, see Magsil Corp. v Hitachi, 687 F.3d 1377, 1381-83 (Fed. Cir. 2012) (holding that a claim recited an unbound range of “at least 10%” of change in resistance is not enabled).  Here the thickness is at least 1.5 a thickness of the first dielectric layer or the second dielectric layer which would appear to include infinity and beyond.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 10, 13 and 19 of U.S. Patent No. 11,004,734 (‘734) and U.S. 2016/0111325 (JangJian).  Although the claims at issue are not identical, they are not patentably distinct from each other as discussed below.
Table 1 – Comparison of Pending Claims to ‘734 Claims
Pending Claim
‘734 Claim
1. A device comprising: 

a first conductive feature; 




a multi-layered etch stop layer disposed over the first conductive feature, the multi-layered etch stop layer including: 

a first dielectric layer that includes a first metallic component; 





a second dielectric layer that includes a second metallic component that is different than the first metallic component; and 

a non-metal layer; and 





a conductive material extending through the first dielectric layer, the second dielectric layer and the non-metal layer.

1. A device comprising: 

a first conductive feature; a 

first metal-based etch-stop layer disposed directly on the first conductive feature, 





wherein the first metal-based etch-stop layer includes a first metallic component and is substantially free of silicon; 

a metal-free etch-stop layer disposed directly on the first metal-based etch-stop layer; and 

a second metal-based etch-stop layer disposed directly on the metal-free etch-stop layer, 

wherein the second metal-based etch-stop layer includes a second metallic component and is substantially free of silicon, wherein 

the first metallic component is formed of a different material than the second metallic component; and 

a conductive material extending through the first metal-based etch-stop layer, the metal-free etch-stop layer and the second metal-based etch-stop layer, wherein a portion of the conductive material interfaces with the first conductive feature.

2. The device of claim 1, further comprising: a gate structure disposed over a substrate; a source/drain feature associated with the gate structure and disposed on the substrate, and wherein the first conductive feature includes a contact feature extending to the source/drain feature.
6. The device of claim 1, wherein the non-metal layer includes a material selected from the group consisting of silicon oxide, silicon nitride, silicon carbide and silicon oxynitride.
3. The device of claim 1, wherein the metal-free etch-stop layer include a silicon containing material.
6. The device of claim 1, wherein the non-metal layer includes a material selected from the group consisting of silicon oxide, silicon nitride, silicon carbide and silicon oxynitride.
4. The device of claim 3, wherein the silicon containing material includes a material selected from the group consisting of silicon oxide, silicon nitride, silicon carbide and silicon oxynitride.
5. The device of claim 1, wherein the first metallic component is selected from the group consisting of 


a metal oxide, a metal nitride, a metal carbide and a metal oxynitride, and wherein 

the second metallic component is selected from the group consisting of 

a metal oxide, a metal nitride, a metal carbide and a metal oxynitride.
5. The device of claim 1, wherein the first metal-based etch-stop layer includes a material selected from the group consisting of 

a metal oxide, a metal nitride, a metal carbide and a metal oxynitride, and wherein 

the second metal-based etch-stop layer includes a material selected from the group consisting of 

a metal oxide, a metal nitride, a metal carbide and a metal oxynitride.
8. A device comprising: 



a multi-layered etch stop layer disposed a substrate, the multi-layered etch stop layer including: 

a first dielectric layer that includes a first metallic component; 


a second dielectric layer that includes a second metallic component that is different than the first metallic component; and 

a non-metal layer having a thickness that is at least 1.5 times a thickness of either the first dielectric layer or the second dielectric layer; and 







a conductive material extending through the first dielectric layer, the second dielectric layer and the non-metal layer.

6. A device comprising: 

a first conductive feature; 




a first dielectric etch-stop layer disposed directly on the first conductive feature, wherein the first dielectric etch-stop layer includes a first metallic component; 





a metal-free etch-stop layer disposed directly on the first dielectric etch-stop layer, the metal-free etch-stop layer having a thickness that is at least 1.5 times a thickness of the first dielectric etch-stop layer; 

a second dielectric etch-stop layer disposed directly on the metal-free etch-stop layer, wherein the second dielectric etch-stop layer includes a second metallic component; and 

a conductive material extending through and physically contracting each of the first metal-based etch-stop layer, the metal-free etch-stop layer and the second metal-based etch-stop layer, 

wherein a portion of the conductive material physically contacts the first conductive feature.

7.  The device of claim 6, wherein the first metallic component includes a material selected from the group consisting of aluminum (Al), tantalum (Ta), titanium (Ti), hafnium (Hf), molybdenum (Mo), silver (Ag), gold (Au), manganese (Mn) and zirconium (Zr), wherein the second metallic component includes a material selected from the group consisting of aluminum (Al), tantalum (Ta), titanium (Ti), hafnium (Hf), molybdenum (Mo), silver (Ag), gold (Au), manganese (Mn) and zirconium (Zr).

8. The device of claim 7, wherein the first metallic component is formed of a different material than the second metallic component.

9. The device of claim 6, wherein at least one of the first dielectric etch-stop layer and the second dielectric etch-stop layer is substantially free of silicon.
15. The device of claim 8, wherein the first dielectric layer and the second dielectric layer are substantially free of silicon, and wherein the non-metal layer includes silicon.
10. The device of claim 6, wherein the first dielectric etch-stop layer and the second dielectric etch-stop layer are substantially free of silicon, and wherein the metal-free etch-stop layer includes a silicon containing material.

11. The device of claim 6, wherein the metal-free etch-stop layer includes a material selected from the group consisting of an oxide, a nitride, a carbide, and an oxynitride.
12. The device of claim 8, wherein the first metallic component includes a material selected from the group consisting of aluminum (Al), tantalum (Ta), titanium (Ti), hafnium (Hf), molybdenum (Mo), silver (Ag), gold (Au), manganese (Mn) and zirconium (Zr). wherein the second metallic component includes a material selected from the group consisting of aluminum (Al), tantalum (Ta), titanium (Ti), hafnium (Hf), molybdenum (Mo), silver (Ag), gold (Au), manganese (Mn) and zirconium (Zr).
7.  The device of claim 6, wherein the first metallic component includes a material selected from the group consisting of aluminum (Al), tantalum (Ta), titanium (Ti), hafnium (Hf), molybdenum (Mo), silver (Ag), gold (Au), manganese (Mn) and zirconium (Zr), wherein the second metallic component includes a material selected from the group consisting of aluminum (Al), tantalum (Ta), titanium (Ti), hafnium (Hf), molybdenum (Mo), silver (Ag), gold (Au), manganese (Mn) and zirconium (Zr).

12. The device of claim 6, wherein the first conductive feature includes a metal material.
16. A method comprising: 

forming a first dielectric etch-stop layer over a conductive structure, the first dielectric etch-stop layer including a first metal component; 


forming a non-metal etch-stop layer on the first dielectric etch-stop layer; and 

forming a second dielectric etch-stop layer on the non-meal etch-stop layer, the second dielectric etch-stop layer including a second metal component that is different than the first metal component.

13. A method comprising: 

forming a first dielectric etch-stop layer over a conductive structure, the first dielectric etch-stop layer including a first metal and being substantially free of silicon; 

forming a silicon-containing etch-stop layer over the first dielectric etch-stop layer; 

forming a second dielectric etch-stop layer over the silicon-containing etch-stop layer, the second dielectric etch-stop layer including a second metal and being substantially free of silicon; 


forming a trench extending through the first dielectric etch-stop layer, the silicon-containing etch-stop layer and the second dielectric etch-stop layer, wherein the forming of the trench extending through the first dielectric etch-stop layer, the silicon-containing etch-stop layer and the second dielectric etch-stop layer includes: 

performing a first wet etching process to etch a portion of the second dielectric etch-stop layer; 

performing a dry etching process to etch a portion of the silicon-containing etch-stop layer; and 

performing a second wet etching process to etch a portion of the first dielectric etch-stop layer; and 

forming a conductive material in the trench.

14. The method of claim 13, wherein the conductive structure is part of an interconnect structure.

15. The method of claim 13, further comprising forming an interlayer dielectric layer over the first dielectric etch-stop layer, and wherein the forming of the trench extending through the first dielectric etch-stop layer, the silicon-containing etch-stop layer and the second dielectric etch-stop layer includes forming the trench through the interlayer dielectric layer.

16. The method of claim 15, wherein the trench has a first width and second width in the interlayer dielectric layer, the first width being different than the second width, and wherein the conductive material has the first width and the second width.

17. The method of claim 13, wherein a portion of the conductive structure is exposed within the trench, and wherein the forming of the conductive material in the trench includes forming the conductive material directly on the portion of the conductive structure.

18. The method of claim 13, wherein the first metal is different than the second metal.
17. The method of claim 16, wherein the non-metal etch-stop layer has a thickness that is at least 1.5 times a thickness of either the first dielectric layer or the second dielectric layer after the forming of the second dielectric etch-stop layer on the non-meal etch-stop layer.
19. The device of claim 1, wherein the metal-free etch-stop layer has a thickness that is at least 1.5 times a thickness of the second metal-based etch-stop layer.

20. The device of claim 1, wherein the metal-free etch-stop layer includes a material selected from the group consisting of an oxide, a nitride, a carbide, and an oxynitride.
18. The method of claim 16, further comprising 

forming a trench extending through the first dielectric etch-stop layer, the non-metal etch-stop layer and the second dielectric etch-stop layer, 

wherein the forming of the trench includes 




performing different etching processes on the first dielectric etch-stop layer and the non-metal etch-stop layer.

From claim 13

forming a trench extending through the first dielectric etch-stop layer, the silicon-containing etch-stop layer and the second dielectric etch-stop layer, 

wherein the forming of the trench extending through the first dielectric etch-stop layer, the silicon-containing etch-stop layer and the second dielectric etch-stop layer includes: 

performing a first wet etching process to etch a portion of the second dielectric etch-stop layer; 

performing a dry etching process to etch a portion of the silicon-containing etch-stop layer; and 

performing a second wet etching process to etch a portion of the first dielectric etch-stop layer; and 

forming a conductive material in the trench.
19. The method of claim 16, wherein the forming of the trench extending through the first dielectric etch-stop layer, the non-metal etch-stop layer and the second dielectric etch-stop layer includes:







performing a first etching process with a first etchant to etch a portion of the second dielectric etch-stop layer; 

performing a second etching process with a second etchant to etch a portion of the non-metal etch-stop layer, the second etchant being different than the first etchant; and 

performing a third etching process to etch with a third etchant to etch a portion of the first dielectric etch-stop layer.

From claim 13

forming a trench extending through the first dielectric etch-stop layer, the silicon-containing etch-stop layer and the second dielectric etch-stop layer, 

wherein the forming of the trench extending through the first dielectric etch-stop layer, the silicon-containing etch-stop layer and the second dielectric etch-stop layer includes: 

performing a first wet etching process to etch a portion of the second dielectric etch-stop layer; 


performing a dry etching process to etch a portion of the silicon-containing etch-stop layer; and 



performing a second wet etching process to etch a portion of the first dielectric etch-stop layer; and 

forming a conductive material in the trench.


Regarding claim 1, Examiner notes pending claim 1 recites a dielectric layer while claim 1 of the ‘734 patent recites metal based etch stop layer.  Similarly, pending claim 1 recites a non-metal layer while claim 1 of the ‘734 patent recites a metal free etch stop layer.  The remaining structural details of pending claim 1 are recited and described in claim 1 of the ‘734 patent.

    PNG
    media_image1.png
    691
    573
    media_image1.png
    Greyscale
JangJian is directed to etch stop layers.  Regarding pending claim 1 and referring to annotated Figure 10, JangJian teaches a device comprising: a first conductive feature, e.g. 28 ]0017] or 36 [0020];  a multi-layered etch stop layer, 40 [0022, 29], disposed over the first conductive feature, as shown, the multi-layered etch stop layer including: a first dielectric layer, 40a e.g. MnC [0023, 25],  that includes a first metallic component, e.g. Mn;  a second dielectric layer, e.g. 40c AlON [0032] that includes a second metallic component that is different than the first metallic component, Al is different from Mn; and a non-metal layer, e.g. 40b AlN where Examiner has interpreted non-metal to mean any material that is not a chemical element of a metal, see definition of metal downloaded from URL <https://www.merriam-webster.com/dictionary/metal> on October 25, 2022; and a conductive material, e.g. 54 [0054], extending through the first dielectric layer, the second dielectric layer and the non-metal layer, as shown.
Taken as a whole the prior art is directed to etch stop layers.  JangJian teaches that a dielectric layer and a non-metal layer can be used as etch stop layers in a multi-layered stack.  Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to describe an multi-layer etch stack in terms of a dielectric layers and non-metal layers, because JangJian teaches a multilayer etch stack where a first dielectric layer includes a metal, a second dielectric layer includes a second metal that is different from the first metal and a non-metal layer and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 2 which depends upon claim 1, JangJian teaches the first dielectric layer is substantially free of silicon, e.g. MnC.
Regarding claim 3 which depends upon claim 1, JangJian teaches the first dielectric layer and the second dielectric layer are substantially free of silicon.
Regarding claim 4 which depends upon claim 1, JangJian teaches the non-metal layer is disposed between the first dielectric layer and the second dielectric layer.
Regarding claim 5 which depends upon claim 1, JangJian teaches the first metallic component is selected from the group consisting of a metal oxide, a metal nitride, a metal carbide and a metal oxynitride, and wherein the second metallic component is selected from the group consisting of a metal oxide, a metal nitride, a metal carbide and a metal oxynitride.
Regarding claim 6, claim 3 of the ‘734 patent teaches the metal free etch stop layer includes a silicon containing material and silicon oxide is a species of a silicon containing material.
Regarding claim 6, claim 4 of the ‘734 patent teaches this subject matter.
Regarding claim 7 which depends upon claim 1, JangJian teaches at [0017] the first conductive feature, e.g. 28, includes a source/drain region, i.e. is connected to the source drain region of a transistor.
Regarding claim 8, and referring to Table 1, claims 6-8 of the ‘734 patent teaches this subject matter except reciting a first dielectric etch-stop layer while pending claim 1 recites a first dielectric layer. Likewise claim 6 of the ‘734 patent recites a second dielectric etch-stop layer and the pending claim recites a second dielectric layer.  Finally the pending claim recites a non-metal layer while the ‘734 patent recites a metal free etch stop layer.  As discussed above, JangJian teaches that a dielectric layer is a useful etch stop layer and likewise a non-metal layer is a useful interlayer in a multilayer etch stop layer.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure a multilayer etch stop layer as a first dielectric layer, a second dielectric layer and a non-metal layer, because JangJian teaches these are useful structures and compositions to form an etch stop layer and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 9 which depends upon claim 8, JangJian teaches the first dielectric layer is disposed under the non-metal layer and the second dielectric layer is disposed over the non-metal layer.
Regarding claim 10 which depends upon claim 8, JangJian teaches the non-metal layer interfaces with both the first dielectric layer and the second dielectric layer.
Regarding claim 11 which depends upon claim 8, JangJian teaches and suggests at [0017] a gate structure disposed over a substrate, 20 [0015]; a source/drain feature associated with the gate structure and disposed on the substrate, and wherein the conductive material extend is electrically coupled to the source/drain feature.
Regarding claim 12, claim 7 of the ‘734 patent teaches this subject matter.
Regarding claim 13, claim 8 of the ‘734 patent teaches this subject matter.
Regarding claim 15, claim 10 of the ‘734 patent teaches and suggests this subject matter.
Regarding claim 16 and referring to the discussion at claims 1 and 6, JangJian teaches that a forming a non-metal etch-stop layer on the first dielectric etch-stop layer is a suitable modification the method of claim 13 of the ‘734 patent and accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 16 by forming a non-metal etch-stop layer on the first dielectric etch-stop layer because JangJian teaches this is a suitable modification of the method and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 17, the scope of claim 17 is included in claim 19 of the ‘734 patent.
Regarding claim 18, the scope of claim 13 of the ‘734 patent describes this subject matter where Examiner notes a wet etching process is different than a dry etching process.
Regarding claim 19, the scope of claim 13 of the ‘734 patent describes this subject matter with a larger scope of etchant characteristics and a where Examiner notes a species anticipates a genus.
Regarding claim 20, Examiner notes there is a recognized problem in the art, minimization of the number of etchant materials used to manufacture a via.  Furthermore, there are a finite number of combinations of etchant materials that can be used and an artisan could have tried each of them with a reasonable chance of minimizing the total number of etchant materials used in the via process module.  Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to try the method of claim 19 wherein the third etchant is formed of the same material as the first etchant.   KSR International Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 16 and 18 are rejected under 35 U.S.C. 102(a)(1)  as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JangJian.
Regarding claim 1, JangJian disclose at annotated Figure 10, a device comprising: 
a first conductive feature, e.g. 28 [0017] or 36 [0020];  
a multi-layered etch stop layer, 40 [0022, 29], disposed over the first conductive feature, as shown, the multi-layered etch stop layer including: 
a first dielectric layer, 40a e.g. MnC [0023, 25], that includes a first metallic component, e.g. Mn;  
a second dielectric layer, e.g. 40c AlON [0032] that includes a second metallic component that is different than the first metallic component, Al is different from Mn; and 
a non-metal layer, e.g. 40b AlN where Examiner has interpreted non-metal to mean any material that is not a chemical element of a metal, see definition of metal downloaded from URL <https://www.merriam-webster.com/dictionary/metal> on October 25, 2022; and a conductive material, e.g. 54 [0054], extending through the first dielectric layer, the second dielectric layer and the non-metal layer, as shown.
If it is determined that JangJian does not disclose a single embodiment of claim 1, Examiner notes that at [0025], JangJian teaches that the metal of 40a is different from the metal of 40b.  At [0031], JangJian teaches that 40c is formed by oxidation of 40b.  Thus it follows that the condition where the second metallic component is different from the first metallic component is within the scope of JangJian’s teaching because the 40a and 40b have different metals and 40c is derived from the metal of 40b and so necessarily the metal of 40c is different from the metal of 40a.
Regarding claim 2 which depends upon claim 1, JangJian teaches the first dielectric layer is substantially free of silicon, e.g. MnC.
Regarding claim 3 which depends upon claim 1, JangJian teaches the first dielectric layer, e.g. MnC, and the second dielectric layer, e.g. AlON, are substantially free of silicon.
Regarding claim 4 which depends upon claim 1, JangJian teaches the non-metal layer, 40b, is disposed between the first dielectric layer, 40a, and the second dielectric layer, 40c.
Regarding claim 5 which depends upon claim 1, JangJian teaches the first metallic component is selected from the group consisting of a metal oxide, a metal nitride, a metal carbide and a metal oxynitride, and wherein the second metallic component is selected from the group consisting of a metal oxide, a metal nitride, a metal carbide and a metal oxynitride.
Regarding claim 7 which depends upon claim 1, JangJian teaches and suggests the first conductive feature includes a source/drain region at [0017] where a region encompasses any space associated with the source/drain contact.
Regarding claim 16 and referring to the discussion at claim 1, JangJian discloses a method comprising: forming a first dielectric etch-stop layer, 40a e.g, MnC, over a conductive structure, 28 or 36, the first dielectric etch-stop layer including a first metal component, Mn; forming a non-metal etch-stop layer, e.g. 40b e.g. AlN, on the first dielectric etch-stop layer; and forming a second dielectric etch-stop layer, 40c e.g. AlON, on the non-meal etch-stop layer, the second dielectric etch-stop layer including a second metal component that is different than the first metal component, Mn is different from Al.
If it is determined that JangJian does not disclose a single embodiment of claim 16, Examiner notes that at [0025], JangJian teaches that the metal of 40a is different from the metal of 40b.  At [0031], JangJian teaches that 40c is formed by oxidation of 40b.  Thus it follows that the condition where the second metallic component is different from the first metallic component is within the scope of JangJian’s teaching because the 40a and 40b have different metals and 40c is derived from the metal of 40b and so necessarily the metal of 40c is different from the metal of 40a.

    PNG
    media_image2.png
    602
    495
    media_image2.png
    Greyscale
Regarding claim 18 which depends upon claim 16, at Figure 9 JangJian teaches  the method of claim 16 further comprising forming a trench, 46 [0036, extending through the first dielectric etch-stop layer, the non-metal etch-stop layer and the second dielectric etch-stop layer, as shown, wherein the forming of the trench includes performing different etching processes on the first dielectric etch-stop layer and the non-metal etch-stop layer, the trench is etched in a C4H8 process while the first etch stop layer and the non-metal layer use a different process gas as described at [0036-38].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JangJian and U.S. 2017/0194242 (Huang).

    PNG
    media_image3.png
    374
    741
    media_image3.png
    Greyscale
Regarding claim 6 which depends upon claim 1, JangJian does not teach the non-metal layer includes a material selected from the group consisting of silicon oxide, silicon nitride, silicon carbide and silicon oxynitride.
Huang is directed to multilayer etch stop layers.  Huang teaches an etch stop layer includes a first dielectric layer 20D, AlO [0039], that includes a first metallic component, e.g. Al; a second dielectric layer, e.g. 24D HfO [0039] that includes a second metallic component that is different than the first metallic component, Al is different from Hf; and a non-metal layer, e.g. 22D SiO [0039], where Examiner has interpreted non-metal to mean any material that is not a chemical element of a metal, see definition of metal downloaded from URL <https://www.merriam-webster.com/dictionary/metal> on October 25, 2022; the non-metal layer includes a material selected from the group consisting of silicon oxide, silicon nitride, silicon carbide and silicon oxynitride.[0039].
Taken as a whole, the prior art is directed to multi-layer etch stop layers.  Huang teaches silicon oxide is a suitable substitute for JangJian’s non-metal etch stop layer.  Accordingly it would have been obvious to a person or ordinary skill in the art configure the device of claim 1 wherein non-metal layer includes a material selected from the group consisting of silicon oxide, silicon nitride, silicon carbide and silicon oxynitride because Huang teaches that this is a suitable substitution for JangJian’s non-metal layer.
Claims 8-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over JangJian and 2019/0333807 (Tung).
Regarding claim 8, JangJian teaches a multi-layered etch stop layer, 40 [0022, 29], disposed over a , the multi-layered etch stop layer including: a first dielectric layer, 40a e.g. MnC [0023, 25], that includes a first metallic component, e.g. Mn;  a second dielectric layer, e.g. 40c AlON [0032] that includes a second metallic component that is different than the first metallic component, Al is different from Mn; and a non-metal layer, e.g. 40b AlN where Examiner has interpreted non-metal to mean any material that is not a chemical element of a metal, see definition of metal downloaded from URL <https://www.merriam-webster.com/dictionary/metal> on October 25, 2022; and a conductive material, e.g. 54 [0054], extending through the first dielectric layer, the second dielectric layer and the non-metal layer, as shown.
JangJian does not tech a non-metal layer having a thickness that is at least 1.5 times a thickness of either the first dielectric layer or the second dielectric layer.

    PNG
    media_image4.png
    620
    416
    media_image4.png
    Greyscale
Tung is directed to etch stop layers.  Regarding claim 8 Tung discloses at Figure 15 a device comprising: a multi-layered etch stop layer, 362/364/366 [0013-16], disposed a substrate, 312 as described at [0027], the multi-layered etch stop layer including: a first dielectric layer, 362 e.g., AlO [0013], that includes a first metallic component, e.g. Al; a second dielectric layer, 366 [0015] e.g., TaO that includes a second metallic component, e.g. Ta, that is different than the first metallic component, Ta is different from Al; and a layer, 364 e.g. SOG or SiO [0014], having a thickness that is at least 1.5 times a thickness of either the first dielectric layer or the second dielectric layer as described at [0016]; and a conductive material, 382 [0025], extending through the first dielectric layer, the second dielectric layer and the non-metal layer, as shown.  
At [0016], Tung teaches that the metal based etch stop layers are usually formed by CVD while the middle etch stop layer is generally formed by spin coating.  Further that CVD processes form thinner layers than spin coating.
Taken as a whole, the prior art is directed to etch stop layers.  Tung teaches that a suitable modification of JangJian’s device incorporates a spin coated non-metal layer and that these tend to be thicker than the metal based etch stop layers.  Tung teaches that that the relative thickness of the metal free layer is about 50% greater than the metal based etch stop layers.  An artisan would find it desirable to implement a spin process relative to a CVD process because the capital equipment is less expensive and requires less extensive facilities, e.g. gas distribution, scrubbers, vacuum, etc.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 8 with a non-metal layer having a thickness that is at least 1.5 times a thickness of either the first dielectric layer or the second dielectric layer to implement a spin coating process as taught by Tung and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 9 which depends upon claim 8, JangJian teaches the first dielectric layer is disposed under the non-metal layer and the second dielectric layer is disposed over the non-metal layer, as shown.
Regarding claim 10 which depends upon claim 8, JangJian teaches the non-metal layer interfaces with both the first dielectric layer and the second dielectric layer, as shown.
Regarding claim 11 which depends upon claim 8, Tung discloses at Figure 3B a gate structure disposed over a substrate; a source/drain feature associated with the gate structure and disposed on the substrate, and wherein the conductive material extend is electrically coupled to the source/drain feature.
Regarding claim 12 which depends upon claim 8, JangJian teaches the first metallic component includes a material selected from the group consisting of aluminum (Al), tantalum (Ta), titanium (Ti), hafnium (Hf), molybdenum (Mo), silver (Ag), gold (Au), manganese (Mn) and zirconium (Zr) wherein the second metallic component includes a material selected from the group consisting of aluminum (Al), tantalum (Ta), titanium (Ti), hafnium (Hf), molybdenum (Mo), silver (Ag), gold (Au), manganese (Mn) and zirconium (Zr).
Regarding claim 13 which depends upon claim 12, JangJian teaches the first metallic component is formed of a different material than the second metallic component.
Regarding claim 14 which depends upon claim 8, JangJian suggests the first metallic component is selected from the group consisting of a metal oxide, a metal nitride, a metal carbide and a metal oxynitride, and wherein the second metallic component is selected from the group consisting of a metal oxide, a metal nitride, a metal carbide and a metal oxynitride, and wherein the non-metal layer includes a material selected from the group consisting of silicon oxide, silicon nitride, silicon carbide and silicon oxynitride.
Regarding claim 15 which depends upon claim 8, JangJian teaches the first dielectric layer, e.g. MnC, and the second dielectric layer, e.g. AlON, are substantially free of silicon.
JangJian does not teach the non-metal layer includes silicon.
Tung teaches non-metal layer includes silicon.
Accordingly, it would have been obvious to a person of ordinary skill in the art to configure the device of claim 15 wherein the non-metal layer includes silicon because Tung teaches this is a suitable modification of the invention of claim 8 and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 17 which depends upon claim 16 and referring to the discussion at claim 8 it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 16 with a non-metal layer having a thickness that is at least 1.5 times a thickness of either the first dielectric layer or the second dielectric layer to implement a spin coating process as taught by Tung and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 19 which depends upon claim 16, Tung teaches the forming of the trench extending through the first dielectric etch-stop layer, the non-metal etch-stop layer and the second dielectric etch-stop layer includes: performing a first etching process with a first etchant to etch a portion of the second dielectric etch-stop layer; performing a second etching process with a second etchant to etch a portion of the non-metal etch-stop layer, the second etchant being different than the first etchant; and performing a third etching process to etch with a third etchant to etch a portion of the first dielectric etch-stop layer at [0048].
Regarding claim 20 which depends upon claim 19, Tung teaches the third etchant is formed of the same material as the first etchant at [0048].
Conclusion
Applicant is encouraged to carefully review Examiner’s action and the as filed specification.  Applicant is encouraged to identify objective evidence showing clear support for any amendment because argument is not objective evidence.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893